RESOLUCIÓN
Evaluada la moción para solicitar reinstalación presen-tada por la peticionaria, Delma S. Arrigoitía Peraza, la Mo-ción de Desistimiento presentada por el Colegio de Aboga-dos de Puerto Rico y demás documentos que obran en autos, se autoriza su reinstalación al ejercicio de la abogacía.

Publíquese.

*873Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo